UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELISE SIMMONS,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 6986 (LGS) (SLC)
NATIONAL RAILROAD PASSENGER CORPORATION,
                                                                   DISCOVERY ORDER
et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, March 24, 2020, the Court orders as

follows:

         1. Plaintiff shall serve a 30(b)(6) Deposition Notice on Defendant National Railroad

            Passenger Corporation, d/b/a Amtrak (“Amtrak”), delineating specific topics on which

            Plaintiff intends to question Amtrak’s corporate representative.

         2. Amtrak must respond to Plaintiff’s Interrogatory No. 9, and must continue to engage

            in discovery while its Motion to Dismiss is pending.

         3. The Court finds that the revised interrogatories served on Plaintiff by Defendants

            Union Station Investco LLC, Ashkenazy Acquisition Corp., Jones Lang LaSalle Americas,

            Inc., and Interstate Cleaning Corp. are timely, and Plaintiff must respond.

Dated:             New York, New York
                   March 24, 2020
                                                     SO ORDERED


                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
